Citation Nr: 1208680	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  08-26 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for total arthroplasty of the right shoulder.  

2.  Entitlement to a rating in excess of 20 percent for osteoarthritis of the left shoulder.  

3.  Entitlement to a rating in excess of 20 percent for recurrent dislocation of the left shoulder.  

4.  Entitlement to an effective date earlier than October 31, 2002, for the grant of service connection for residual scar from right shoulder surgery.  

5.  Entitlement to effective dates earlier than August 31, 1973 for the grants of service connection for recurrent dislocations of the right and left shoulders.  

6.  Entitlement to effective dates earlier than January 31, 1994 for the grants of service connection for right and left shoulder arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

A Travel Board hearing was held in June 2010 before the undersigned Veterans Law Judge, sitting in Los Angeles, California.  A copy of the transcript of that hearing is of record.  

At the hearing, the Veteran indicated that he wished to withdraw the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right shoulder muscle and rotator cuff damage.  Hrg. tr. at pg. 3.  Accordingly, that claim is not currently in appellate status before the Board.  

The Board has reclassified several of the issues on appeal as on the title page of this decision to better reflect the intentions of the Veteran and to address each of the issues addressed in the RO's rating decision of November 2007.  


FINDINGS OF FACT

1.  The Veteran's service-connected right (major) shoulder disability is manifested by chronic residuals to include weakness, pain, and limitation of motion, but there has been no further shoulder surgery since September 2006.  

2.  The Veteran's service-connected left (minor) shoulder disability (recurrent dislocation) is manifested by infrequent episodes of dislocation of the scapulohumeral joint with guarding of movement at the shoulder level.  There is no evidence of ankylosis, fibrous union, nonunion, loss of head of numerous, or malunion of the humerus with marked deformity.  

3.  The Veteran's separately rated service-connected left (minor) shoulder disability (osteoarthritis) is manifested by no more than limitation of motion at shoulder level with pain and tenderness.  

4.  The Veteran initially filed a claim for service connection for a right shoulder scar on October 31, 2002.  

5.  The Veteran initially filed a claim for service connection for recurrent dislocations of the right and left shoulders on August 3, 1973.  

6.  The Veteran submitted treatment records on February 17, 1994.  This submission may be interpreted as informal claims for increased ratings for bilateral shoulder disorders.  The RO subsequently established service connection (separately) for osteoarthritis of the right and left shoulders.  See the December 2000 rating decision.  The RO generously established an effective date of January 31, 1994, which is earlier than when the claim was informally filed on February 17, 1994.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for total right shoulder arthroplasty have not been met, and the claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5120-5124, 5200, 5201, 5202, 5203 (2011).  

2.  The criteria for a rating in excess of 20 percent for left shoulder recurrent dislocation have not been met, and the claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.71a, DCs 5200, 5201, 5202, 5203 (2011).  

3.  The criteria for a rating in excess of 20 percent for left shoulder osteoarthritis have not been met, and the claim is denied.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.40, 4.45, 4.71a, DCs (DCs) 5003, 5010, 5201 (2011).  

4.  Criteria for assignment of an effective date earlier than October 31, 2002, for the grant of service connection for a right shoulder scar have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011).  

5.  Criteria for assignment of effective dates earlier than August 31, 1973, for the grants of service connection for recurrent dislocations of the right and left shoulders have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.400 (2011).  

6.  Criteria for assignment of effective dates earlier than January 31, 1994, for the grants of service connection for osteoarthritis of the right and left shoulders have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in March 2007, May 2007, July 2007, and July 2008) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the VCAA letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. Part 4 (2011).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2011).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.3 (2011).


Entitlement to a rating in excess of 60 percent for total arthroplasty 
of the right shoulder.

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  For rating purposes, a distinction is made between major (dominant) and minor musculoskeletal groups.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69 (2011).  Here, as the medical evidence shows that the Veteran is right-hand dominant, his right shoulder is his major shoulder for rating purposes. 

Under DC 5051, a 100 percent rating is assigned for one year following implantation of prosthesis, for either the major or the minor upper extremity.  After surgery, DC 5051 provides that with chronic residuals consisting of severe, painful motion or weakness in the affected extremity, a 60 percent disability rating is assigned for the major arm.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is rated by analogy to DCs 5200 and 5203.  Under this code, 20 percent is the minimum assigned rating.  See 38 C.F.R. § 4.71a, DC 5051 (2011).  

Normal ROM in the shoulder is from 0 to 180 degrees of forward elevation (flexion), 0 to 180 degrees of shoulder abduction and 0 to 90 degrees in external and internal rotation.  See 38 C.F.R. § 4.71a, Plate I.  

Review of the record reflects that the Veteran initially established service connection for a right shoulder disorder upon rating decision in 1974.  Pertinent VA records show recurrent right shoulder subluxation and arthritis with pain and limited motion in 2004-2006.  He underwent a total right shoulder arthroplasty procedure in September 2006.  A temporary total rating (TTR) was assigned, effective September 15, 2006, to be followed by a 30 percent rating on November 1, 2007.  See the November 2006 rating decision.  The right shoulder disorder, previously rated as recurrent dislocation of the right shoulder was reclassified as residuals of a total arthroplasty.  

In June 2007, the Veteran filed a claim for an increased rating for his right shoulder condition.  Subsequently, in a November 2007 rating decision, it was determined that the TTR would be followed by an increased rating of 60 percent, effective on November 1, 2007.  The appeal for a rating in excess of 60 percent from November 1, 2007, continues.  

VA records dated in 2006 and 2007 show continued treatment for the Veteran's right shoulder condition.  When examined by VA in August 2007, the right shoulder was negative for edema, effusion, or weakness.  There was some tenderness throughout palpation of both shoulders, more on the right than the left shoulder.  There was no redness or heat.  There was no ankylosis noted.  Range of motion (ROM) of the right shoulder included flexion to 80 degrees, abduction to 100 degrees, external rotation to 20 degrees, and internal rotation to 10 degrees.  Pain was noted throughout the ROM of the shoulder with repetitive use.  There was fatigue, weakness, and lack of endurance with repetitive use.  There was no incoordination or additional imitations in degrees with repetitive use of the shoulder.  The diagnosis was right total shoulder arthroplasty with residual of non-disfiguring scars and limitations in the ROM.  

Subsequently dated records, to include additional VA examination in May 2010, do not reflect additional right shoulder surgery.  

Analysis

The Veteran underwent a right shoulder arthropathy in September 2006.  As noted above, the RO granted a TTR 100 percent rating (for convalescence following surgery), effective from September 15, 2006, to October 31, 2007.  See 38 C.F.R. § 3.430 (2011).  The 100 percent rating in effect during this period is the maximum rating possible under all potentially applicable rating criteria; the Veteran cannot be awarded more than 100 percent under schedular criteria at any given time.  See 38 C.F.R. § 4.71a (2011).  Therefore, the Board need not discuss the impact of DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain), before finding that an increased schedular rating for a right shoulder disability is not warranted for this period.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board will thus evaluate whether the Veteran is entitled to a rating in excess of 60 percent for the period beginning on November 1, 2007.

As indicated above, a 60 percent rating is assigned whenever there are chronic residuals consisting of severe painful joint or weakness in the affected major extremity.  Such is the case here.  For a rating increase, the medical records would have to show that the Veteran underwent additional shoulder surgery, subsequent to the prosthetic replacement in September 2006.  VA treatment records dated through 2011 do not show any additional surgery of the right shoulder.  Thus, a rating in excess of 60 percent is not warranted.  Moreover, a TTR for additional convalescence following right shoulder surgery is not indicated.  

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  

Entitlement to a rating in excess of 20 percent for recurrent dislocation 
of the left shoulder.

As already noted, the Veteran was granted service connection many years ago for recurrent dislocation of the left shoulder.  Many years later, a separate rating, also of 20 percent, was established for osteoarthritis of the left shoulder.  That condition is addressed after consideration of whether a rating in excess of 20 percent is warranted for recurrent dislocations.  

Recurrent dislocations of the left shoulder are rated pursuant to DC 5202 regarding impairment of the humerus.  Loss of the humerus head is rated at 80 percent (major) and 70 percent (minor), nonunion of the humerus is rated at 60 percent (major) and 50 percent (minor), and fibrous union of the humerus is rated at 50 percent (major) and 40 percent (minor) under DC 5202.  Also, recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements is rated at 30 percent (major) and 20 percent (minor), while recurrent dislocation with infrequent episodes and guarding of movement only at the shoulder level is rated at 20 percent (major and minor).  38 C.F.R. § 4.71a, DC 5202 (2011).  

When examined by VA in August 2007, the Veteran described left shoulder weakness, stiffness, swelling, redness, giving way, lack of endurance, fatigability, and dislocations of the shoulder.  Exam was negative for edema, effusion, or weakness. There was tenderness throughout palpation of the shoulder.  There was no redness or heat, and no ankylosis.  

Subsequently dated VA outpatient treatment records show that the Veteran participated in physical therapy in March 2007.  At that time, he received therapy in strengthening, to include left shoulder internal rotators reinforcement and prevention of further dislocations.  The therapist noted hearing a click once while the Veteran attempted to raise both upper extremities.  

Analysis

To receive an increased rating in his left (minor) shoulder extremity, the Veteran would need to show fibrous union of the humerus.  Clearly, this degree of symptomatology is not shown.  The currently assigned 20 percent rating is the proper rating for recurrent dislocations with guarding of all arm movements.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the Veteran's claim.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  

Entitlement to a rating in excess of 20 percent for osteoarthritis 
of the left shoulder.

As already noted, service connection for a separate disability of the left shoulder was established upon rating determination in 2000.  The Veteran is currently in receipt of a 20 percent rating for this condition but claims that his symptoms call for an increased rating.  

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, DC 5003 (2011) [degenerative arthritis].  Under DC 5003, arthritis of a major joint is rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, DC 5003 (2011).  For the purpose of rating disabilities due to arthritis, the shoulder is considered a major joint.  See 38 C.F.R. § 4.45 (2011).  

DC 5003 specifies that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  In the absence of compensable limitation of motion, a 10 percent rating may be assigned for arthritis with X-ray evidence of involvement of a major joint.  See 38 C.F.R. § 4.71a, DCs 5003, 5010 (2011).  

Under DC 5201, limitation of motion to shoulder level in the major or minor extremity warrants a 20 percent evaluation.  Limitation of motion to midway between the side and shoulder level warrants a 20 percent evaluation for the minor extremity.  Limitation of motion to 25 degrees from the side warrants a 30 percent evaluation for the minor extremity.  See 38 C.F.R. § 4.71a, DC 5201 (2011).  The Board observes that the Veteran's left upper extremity is his minor extremity.  See 38 C.F.R. § 4.69 (2011) [a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes, and only one extremity is to be considered major].  As noted earlier, normal ROM for the shoulder is defined as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I (2011).  

When examined by VA in August 2007, the left shoulder was negative for edema, effusion, or weakness.  There was some tenderness throughout palpation of both shoulders, more on the right than the left shoulder.  There was no redness or heat.  There was no ankylosis noted.  ROM of the left shoulder included flexion to 120 degrees, abduction to 110 degrees, external rotation to 20 degrees, and internal rotation to 40 degrees.  Pain was noted throughout the ROM of the shoulder with repetitive use.  There was fatigue, weakness, and lack of endurance with repetitive use.  There was no incoordination or additional imitations in degrees with repetitive use of the shoulder.  X-ray showed moderate osteoarthritis, glenohumeral joint.  The diagnosis was osteoarthritis of the left shoulder with residual limited ROM and pain.  

Upon further VA examination in May 2010, the Veteran reported that he continued to have left shoulder stiffness, swelling, deformity, tenderness, subluxation, pain, and recurrent dislocations.  He had flare-ups as often as twice per week.  These flare-ups were precipitated by physical activity and stress.  He was on numerous medications and creams for treatment of his symptoms.  Exam of the left shoulder showed instability, weakness, tenderness and guarding of movements.  ROM was flexion to 90 degrees, with 85 degrees of abduction, and 40 degrees of external rotation and internal rotation.  On the left, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  

Analysis

Applying the facts in this case to the criteria set forth above, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's left shoulder osteoarthritis have not been met.  The VA examinations throughout the course of the appeal show he is able to achieve at least 85 degrees of abduction, i.e., he was capable of reaching the arm to a point just slightly below shoulder level.  Active forward elevation of the right shoulder was to 90 degrees in 2010.  In order to be entitled to the next higher evaluation of 30 percent, under DC 5201, limitation of motion of the arm must be to midway between the side and shoulder level.  This has not been demonstrated.  

The Board has considered DeLuca, supra, in reaching its conclusion in this case, and, although the Veteran's left shoulder is symptomatic, he has considerable range of motion despite his complaints.  In this case, there is evidence of painful motion and weakness, which could further limit functional ability during flare-ups.  However, neither the Veteran nor the examiner established that pain or flare-ups result in functional loss that would equate to limited motion of the left shoulder to midway between side and shoulder level.  Therefore, the 20 percent disability rating adequately compensates him for his limitation of motion, pain, and functional loss.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 have been considered, but do not provide a basis for the assignment of a higher rating under these circumstances.  Although the Board is required to consider the effect of the Veteran's pain when making a rating determination, and has done so in this case, the Rating Schedule does not provide for a separate rating for pain.  Rather, it provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  In this case, he is already being adequately compensated for pain. 

Earlier Effective Dates - In General

The provisions of 38 U.S.C.A. § 5110(a) state that, unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  The effective date of an award of disability compensation to a Veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2011).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  In the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2011).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a) (2011).  

The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  "Date of Receipt" generally means the date on which a claim, information or evidence was received by VA.  38 C.F.R. § 3.1(r) (2011).  

The regulations also provide that a Veteran may receive benefits by filing an informal claim, which is defined as "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant...may be considered an informal claim."  38 C.F.R. § 3.155 (2011).  

Such an informal claim must identify the benefit sought; and, upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  Id.  

Entitlement to an effective date earlier than October 31, 2002, for the grant of service connection for residual scar from right shoulder surgery.  

The Veteran has claimed that an earlier effective date is warranted for his service-connected disorders.  The Board will examine each of the assigned effective dates to determine if the laws and regulations allow for the assignment of an earlier effective date.  

Initially, the Board will determine if an effective date earlier than October 31, 2002, is warranted for the grant of service connection for a residual right shoulder scar.  Review of the record reflects that the Veteran filed a claim for this condition on October 31, 2002.  The provisions of 38 C.F.R. § 3.400 are clear, and they stipulate that, except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  There simply is no precedent for an award prior to the date that the Veteran filed his claim.  38 C.F.R. § 3.400(b)(2) (2011).  Moreover, there is no communication in the record (or action) indicating an intent to apply for this condition prior to that date.  38 C.F.R. § 3.155 (2011).

Entitlement to effective dates earlier than August 31, 1973 for the grants of service connection for recurrent dislocations of the right and left shoulders.

As to whether an effective date earlier than August 31, 1973, is warranted for the grants of service connection for recurrent dislocations of the shoulders, the reasoning is the same as above.  Review of the record reflects that the Veteran filed a claim for these conditions on that date.  38 C.F.R. § 3.400 provides that the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Further, in the case of direct service connection, the effective date of an award is the day following separation from active service or date entitlement arose if a claim is received within 1 year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2) (2011).  In this case, the claim was not received within one year of separation from service in June 1971.  Thus, the date of receipt of the claim (August 31, 1973) is the proper effective date.  Moreover, there is no communication in the record (or action) indicating an intent to apply for this condition prior to that date.  38 C.F.R. § 3.155 (2011).  

Entitlement to effective dates earlier than January 31, 1994, for the grants of service connection for right and left shoulder arthritis.

It is interesting to note that the RO assigned the date of January 31, 1994, as the effective date for separate ratings for arthritis of the right and left shoulders.  It was specifically noted upon rating decision in December 2000 that the Veteran filed a claim for increased ratings for his bilateral shoulder conditions on that date.  However, the Board's review of the claims file does not reflect correspondence on that date from the Veteran requesting such an increase.  It is noted that treatment records were received on February 17, 1994, which include treatment for various conditions, to include the shoulders.  This represents communication indicating an intent to file for an increased benefit (meeting the requirements as provided for in 38 C.F.R. § 3.155 (2011) for an informal claim).  

Applying these facts to the applicable criteria as provided for in 38 C.F.R. § 3.400, it would seem that the date of February 17, 2004, is the proper effective date for the grants of service connection for right and left shoulder arthritis.  As the Veteran has already received assigned effective dates more generous than what the regulations allow, the Board will not disturb these benefits, but will affirm the effective dates assigned by the December 2000 rating decision, which is January 31, 1994.  See 38 C.F.R. § 3.400(b) (2011).  

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 60 percent for total arthroplasty of the right shoulder is denied.  

Entitlement to a rating in excess of 20 percent for osteoarthritis of the left shoulder is denied.  

Entitlement to a rating in excess of 20 percent for recurrent dislocation of the left shoulder is denied.  

Entitlement to an effective date earlier than October 31, 2002, for the grant of service connection for residual scar from right shoulder surgery is denied.  

Entitlement to effective date earlier than August 31, 1973 for the grants of service connection for recurrent dislocations of the right and left shoulders is denied.  

Entitlement to effective dates earlier than January 31, 1994 for the grants of service connection for right and left shoulder arthritis is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


